         Case 1:18-cv-06249-VSB Document 179 Filed 06/21/19 Page 1 of 1




                           LAW OFFICES OF ANDY S. OH, PLLC
                                   andyohlegal@outlook.com
                                        718.813.5025


By ECF                                              June 21, 2019

Hon. Vernon Broderick
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

       Re:     Great Western Ins. Co. v. Mark Graham et. al. (No. 18-cv-6249 (VSB))
               Request for Extension of Time

Your Honor:

I represent Defendant Gregory Tolaram and I write in response to the Court’s Order dated June
20, 2019 (Dkt. No. 178). As noted in that Order, Mr. Tolaram’s reply brief remains due by July
17, 2019 even though the remaining dates in connection with his jurisdictional deposition were
adjusted. This was due to an oversight on my part. Thus, I respectfully request that the deadline
to Mr. Tolaram’s reply submission be extended until July 24, 2019. Counsel for Plaintiff does
not object to this request. Thank you.

Respectfully submitted,


/s/ Andy S. Oh
Andy S. Oh
